         Case 1:20-cv-08900-GBD Document 21 Filed 06/01/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
n:\                                                  Southern District of New York

                                                     86 Chambers Street
                                                     New York, New York 10007



                                                     June 1, 2021

BY ECF
The Honorable George B. Daniels
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007

               Re:     Cohan v. U.S. Dep’t of Treasury,
                       No. 20 Civ. 8900 (GBD)

Dear Judge Daniels:

        This Office represents the United States Department of the Treasury (“Treasury” or
“Defendant”) in the above-referenced case brought by Plaintiff William D. Cohan (“Plaintiff”),
pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. On behalf of the parties,
we write respectfully pursuant to the Court’s order dated May 3, 2021, Dkt. No. 20, to provide a
status report in advance of the initial pretrial conference scheduled for June 8, 2021.

        On May 17, 2021, the date of the parties’ last status report to the Court, Treasury made an
additional production of non-exempt, responsive records resulting from the review over 500
pages of potentially responsive material. In addition, the parties concluded their discussions
regarding Plaintiff’s concerns about certain redactions in Treasury’s productions to date, and the
parties agree that there is nothing for the Court to resolve at this time.

        The parties have conferred and continue to believe that it may ultimately be possible to
resolve this matter without the need for judicial intervention, though the parties reserve the right
to seek the assistance of the Court, as appropriate, should their respective views on this change.
Accordingly, the parties respectfully request that the Court permit the parties to submit a further
status report on July 9, 2021, advising the Court of the parties’ progress on this matter. Treasury
will continue to review and process records during this time.

       Finally, undersigned counsel respectfully requests that, if the Court wishes to proceed
with the conference scheduled for June 8, 2021, it be adjourned because of a previously
scheduled conference that same morning before the Honorable Paul E. Davison. The parties are
available the morning of June 10, or another time that is convenient for the Court.
        Case 1:20-cv-08900-GBD Document 21 Filed 06/01/21 Page 2 of 2

Honorable George B. Daniels
Page 2

      We thank the Court for its consideration of this request.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                         By: s/ Anthony J. Sun
                                             ANTHONY J. SUN
                                             Assistant United States Attorney
                                             86 Chambers St., 3rd Floor
                                             New York, New York 10007
                                             (212) 637-2810

cc:   (by ECF)
      Andrew G. Celli, Jr., Esq.
      Counsel for Plaintiff
